Citation Nr: 0505380	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  02-19 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for schizoaffective 
disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel
INTRODUCTION

The veteran had active service from October 23, 2000, to 
November 29, 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

In a decision dated in February 2004, the Board denied the 
veteran's claim.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court), which, upon a joint motion by the Secretary of 
Veterans Affairs and the veteran-appellant, vacated the 
Board's decision and remanded the matter to the Board for 
further proceedings.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

The joint motion by the parties before the Court stated that 
VA should obtain a clarifying psychiatric opinion on the 
medical issue of whether the veteran's current psychiatric 
disorder(s) are the same disorder(s) which pre-existed his 
brief period of active service and, if so, whether the pre-
existing psychiatric disorder(s) was/were aggravated by 
service.  This case will be remanded for such examination and 
opinion.  

Accordingly, the case is REMANDED to the AMC for the 
following:

1.  The AMC should arrange for the 
veteran's claims file to be referred 
to the physician who conducted the 
October 2001 VA psychiatric 
examination, if he is available, or 
arrange for a psychiatric examination 
of the veteran by another physician 
with appropriate training and 
expertise.  The examiner should 
review the pertinent medical records 
in the claims file, to include 
service medical records and post-
service medical records, and the 
report by William E. Jones, MD, in 
February 2005.  The examiner should 
report all current diagnoses of 
acquired psychiatric disorders and 
offer an opinion as to whether the 
currently diagnosed disorder(s) are 
the same psychiatric disorder(s) 
which pre-existed the veteran's 
period of active service in 
October/November 2000.  As to the 
psychiatric disorder(s) which pre-
existed the veteran's active service, 
the examiner should respond to the 
following question:  Is it more 
likely (greater than 50 percent 
probability), less likely (less than 
50 percent probability), or at least 
as likely as not (50 percent 
probability) that the acquired 
psychiatric disorder(s) which pre-
existed the veteran's active service 
increased in severity during the 
period October 23, 2000, to November 
29, 2000, beyond normal progression 
and that such disorder(s) exist 
currently?  The examiner should 
comment on the February 2005 opinion 
of Dr. Jones.  A rationale should be 
provided for the opinions expressed.  

2.  When the development requested has 
been completed, the AMC should re-
adjudicate the veteran's claim.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded an opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter which the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran unless he is 
notified. 



	                  
_________________________________________________
	James A. Frost
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




